                         Case 3:21-mj-00055-UNA                       Document 1               05/10/21 Page 1 of 46
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Middle District
                                                     __________        of of
                                                                District  Louisiana
                                                                             __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 21-MJ-55
THE ELYSIAN APARTMENTS, 1120 SPANISH TOWN                                    )
   ROAD, APT. 209, BATON ROUGE, LA 70802                                     )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
                                  SEE ATTACHMENT "A"

located in the               Middle               District of                 Louisiana                    , there is now concealed (identify the
person or describe the property to be seized):
                                  SEE ATTACHMENT "B"


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 §1343                                  Wire Fraud
        18 §1028A(a)(1)                           Aggravated Identity Theft

          The application is based on these facts:
                             SEE ATTACHED AFFIDAVIT

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                           ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                         Applicant’s signature

                                                                                            Anthony Coliston, Special Agent, DOL-OIG
                                                                                                         Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim.    m. P. 4.1
                                                                                            .11 bby
                                                                                                  y
    telephone                                                                        ans)).
                                                      (specify reliable electronic means)


Date:       May 10, 2021                                                                                 Judge’s
                                                                                                           JJu
                                                                                                             uddgge’s sign
                                                                                                                      signature
                                                                                                                       ign
                                                                                                                        gnat
                                                                                                                           ature
                                                                                                                           atur
                                                                                                                             ur
                                                                                                                             ur

City and state: Baton Rouge, Louisiana                                                       Scott D. Johnson,
                                                                                                      Jo
                                                                                                       ohn
                                                                                                        hnso
                                                                                                           on
                                                                                                            n,, U.S.
                                                                                                                U..S.
                                                                                                                U  S. Magistrate
                                                                                                                      Magis
                                                                                                                      Ma isttrra
                                                                                                                         is    atte Judge
                                                                                                                                    Ju
                                                                                                                                     ud
                                                                                                                                      d
                                                                                                                                      dg
                                                                                                         Printed
                                                                                                         Pr
                                                                                                         P riin
                                                                                                              nted na
                                                                                                                   nname
                                                                                                                      mee and tit
                                                                                                                              title
                                                                                                                                tlee
            Case 3:21-mj-00055-UNA         Document 1       05/10/21 Page 2 of 46




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF LOUISIANA


 IN THE MATTER OF THE SEARCH OF:
 THE ELYSIAN APARTMENTS
 1120 SPANISH TOWN ROAD                                             21-mj-55
                                                   Magistrate No. ____________________
 APARTMENT 209
 BATON ROUGE, LA 70802



                           AFFIDAVIT IN SUPPORT OF AN
                       APPLICATION FOR A SEARCH WARRANT


       I, Special Agent Anthony Coliston, being first duly sworn, hereby depose and state as

follows:

I.     INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a warrant to search the premises known as The Elysian Apartments,

1120 Spanish Town Road, Apartment 209, Baton Rouge, Louisiana, 70802, occupied and

controlled by Shawnda AUGUSTUS (“AUGUSTUS”), hereinafter “SUBJECT PREMISES,”

further described in Attachment A, for the things described in Attachment B.

       2.     I am a Special Agent with the United States Department of Labor, Office of

Inspector General (DOL-OIG), Office of Investigations (OI). I have been employed as a Special

Agent with the DOL-OIG since February 2018 and I am currently assigned to the Houston Field

Office. I am a graduate of the Federal Law Enforcement Training Center in Glynco, GA and

possess a Bachelor’s degree.

       3.     As a DOL-OIG Special Agent, I have participated in and conducted investigations

of criminal activity including unemployment insurance (UI) fraud, identity theft, money

laundering, theft of government funds, labor racketeering, program fraud, theft of employee
            Case 3:21-mj-00055-UNA           Document 1       05/10/21 Page 3 of 46




benefit plans, embezzlement, visa fraud, and other related financial crimes. These criminal

investigations included crimes involving the violation of 18 U.S.C. § 1001, 1341, 1343, 641, and

1028. I have executed and participated in the execution of numerous search warrants for violations

of federal laws which resulted in the development of evidence in every instance. I have gained

experience in the conduct of such investigations through previous case investigations, formal

training, and in consultation with law enforcement partners in local, state and federal law

enforcement agencies.

       4.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from others, including but not limited to civilian witnesses

and experts. This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

       5.      Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that violations of Title 18, United States Code, Sections 1343 (Wire

Fraud); Title 18, United States Code, Section 641 (Theft of Government Funds); Title 18, United

States Code, Section 1040 (Disaster Fraud); Title 18, United States Code, Section 1029 (Identity

Theft); and Title 18, United States Code, Section 1028A (Aggravated Identity Theft) (collectively,

the “TARGET OFFENSES”), have been committed by AUGUSTUS, and others known and

unknown to law enforcement. There is also probable cause to search the places described in

Attachment A for evidence, instrumentalities, and/or fruits of these crimes further described in

Attachment B.


                                                 2
            Case 3:21-mj-00055-UNA         Document 1       05/10/21 Page 4 of 46




II.    PREMISES TO BE SEARCHED

       6.       The SUBJECT PREMISES, namely, 1120 Spanish Town Road, Apartment 209,

in Baton Rouge, is a unit leased by AUGUSTUS and her daughter, Bruin Augustus, in The Elysian,

a multi-family residential property. The Elysian is owned, operated, and controlled by Gulf Coast

Housing Partnership (“GCHP”) Management, LLC, a limited liability corporation with its

principal place of business at 5905 Hooper Road in Baton Rouge, Louisiana. The SUBJECT

PREMISES is more fully described in Attachment A.


III.   BACKGROUND

                    FEMA’s Disaster Unemployment Assistance Programs

       1.       The Federal Emergency Management Administration’s (“FEMA”) Disaster

Unemployment Assistance (“DUA”) program provides unemployment benefits to individuals who

have become unemployed as a direct result of an incident that resulted in a Presidential major

disaster declaration and who are not eligible for regular state unemployment insurance.

       2.       The U.S. Department of Labor (“DOL”) oversees the DUA program in coordination

with FEMA. Following a Presidentially declared major disaster, FEMA provides funds to the DOL

for payment of DUA benefits and reimburses the state for administrative costs associated with

DUA benefits.

       3.       DUA is administered by the state’s unemployment insurance agency. Once funding

is in place, the unemployment insurance agency will issue payments to eligible applicants, as long




                                                3
              Case 3:21-mj-00055-UNA         Document 1       05/10/21 Page 5 of 46




as the individual’s unemployment was, and continues to be, a direct result of a declared disaster

event.

         4.     On March 13, 2020, the President declared a national emergency as a result of the

Covid-19 (coronavirus) pandemic.

         5.     Shortly thereafter, on March 27, 2020, the President signed into law the

Coronavirus Aid, Relief and Economic Security (“CARES”) Act. The CARES Act was designed

to mitigate the economic effects of the COVID-19 pandemic by providing emergency assistance

for individuals, families, and businesses.

         6.     The CARES Act included a provision for Pandemic Unemployment Assistance

(“PUA”), a temporary federal unemployment insurance program for individuals who lost

employment due to the pandemic and who were not eligible for regular unemployment

compensation.

         7.     The PUA program is federally funded and administered by states. Each state’s

procedure is substantially the same in that it is administered by the state’s department of labor.

         8.     In order to obtain PUA benefits, eligible residents must initiate a claim. In most

states, these unemployment claims are filed online through websites organized and maintained by

the state’s unemployment agency. The applications include, among other things, the applicant’s

name, date of birth, social security number, mailing address and phone number.

         9.     In most cases, applicants are required to substantiate employment or self-

employment that was affected due to the Covid-19 pandemic. The amount of unemployment


                                                 4
             Case 3:21-mj-00055-UNA         Document 1      05/10/21 Page 6 of 46




benefits for which a claimant might be eligible is determined based on a variety of factors,

including, but not limited to, the length of his/her previous employment and the amount of wages

he or she earned.

       10.     Once a claimant’s application is approved, state agencies employ different ways of

providing claimants PUA benefits. Some states transfer the claimant’s PUA benefits to the bank

account listed by the claimant on his/her online application, while others transfer PUA funds to a

prepaid debit card which is mailed to the address provided by the claimant in his/her online

application.

       11.     PUA funds paid by state agencies are a benefit authorized, transported, transmitted,

transferred, disbursed, and paid in connection with a presidentially declared major emergency

within the meaning of Section 401 of the Robert T. Stafford Relief and Emergency Assistance Act,

Title 42, U.S.C. Section 5170.

IV.    RELEVANT INDIVIDUALS AND ENTITIES

       12.     The Louisiana Workforce Commission (“LWC”), located in Baton Rouge,

Louisiana, administers the PUA program for the State of Louisiana. The LWC pays PUA benefits

via direct deposit or by prepaid debit cards issued by U.S. Bank, a financial institution domiciled

in Minneapolis, Minnesota.

       13.     The Georgia Department of Labor (“GA-DOL”), located in Atlanta, Georgia,

administers the PUA program for the state of Georgia. GA-DOL contracts with Conduent, Inc.




                                                5
             Case 3:21-mj-00055-UNA          Document 1       05/10/21 Page 7 of 46




(“Conduent”), a corporation domiciled in Florham Park, New Jersey, to disburse PUA benefits on

behalf of the state of Georgia to claimants via direct deposit or by prepaid debit card.

       14.     The Arizona Department of Economic Security (“AZ-DES”), located in Phoenix,

Arizona, administers the PUA program for the state of Arizona. AZ-DES pays PUA benefits via

direct deposit or by prepaid debit card issued by Bank of America, a financial institution domiciled

in Charlotte, North Carolina.

       15.     The Tennessee Department of Labor (“TN-DOL”) administers the PUA program

for the state of Tennessee. TN-DOL contracts with Conduent, a corporation domiciled in Florham

Park, New Jersey, to disburse PUA benefits on behalf of the state of Tennessee to claimants via

direct deposit or by prepaid debit card.

       16.     Cox Communications, Inc. (“Cox”), is an internet service provider domiciled in

Atlanta, Georgia. Cox provided telecommunications services to customers in multiple states,

including Louisiana.

       17.     SHAWNDA ROCHELLE AUGUSTUS (“AUGUSTUS”), a.k.a. SHAUNDA

AUGUSTUS, defendant herein, is a resident of Baton Rouge, Louisiana.                  Beginning in

approximately March 2020, and continuing through the present, AUGUSTUS submitted claims

for PUA benefits in her name, and in the names of other individuals, without their knowledge or

consent, in multiple states, including Louisiana, Georgia, Arizona, Nebraska, Hawaii, Tennessee,

among others. AUGUSTUS maintains a bank account ended in x9527 at Baton Rouge Telco

Federal Credit Union (“BR Telco”), located in Baton Rouge.


                                                 6
             Case 3:21-mj-00055-UNA         Document 1       05/10/21 Page 8 of 46




       18.     Individual A is a resident of Baton Rouge, Louisiana. In 2016, the President issued

a disaster declaration for parts of Louisiana affected by historic flooding. Individual A is a close

friend of AUGUSTUS’ who has admitted to filing false claims for DUA benefits in his/her own

name, and in the names of other individuals, following the floods of 2016. Individual A stated that

AUGUSTUS assisted him/her in the filing of those claims. Specifically, Individual A stated that

AUGUSTUS provided him/her with false documents that could be submitted to LWC as proof of

prior employment. Individual A has provided law enforcement with certain information regarding

AUGUSTUS’ criminal activities in hopes of receiving credit for his/her assistance in his/her own

criminal matter. Nonetheless, law enforcement has corroborated Individual A’s statements with

other evidence, and believes the information provided by Individual A contained herein to be

credible.

V.     FACTS SUPPORTING PROBABLE CAUSE

       19.     There is probable cause to believe that AUGUSTUS committed the TARGET

OFFENSES, and the evidence, fruits, and instrumentalities of these crimes will be found at the

SUBJECT PREMISES.

       20.     The instant investigation began following the floods of 2016. The LWC employed

fraud controls to identify false or fraudulent DUA applications. These fraud controls included

searching for claims that shared common identifiers, such as the same email or mailing addresses,

across multiple applications. LWC identified over 100 suspicious DUA claims using these

methods.


                                                 7
             Case 3:21-mj-00055-UNA          Document 1    05/10/21 Page 9 of 46




       21.      LWC reviewed records of all applications that (a) used the same mailing

address(es) for the DUA debit cards; (b) used the same self-employment supporting documentation

(contracts, screenshots of websites); or (c) originated from the same IP addresses. Approximately

forty (40) of these claims had a connection to AUGUSTUS, Individual A, or both.

       22.      For example, AUGUSTUS submitted a claim for DUA benefits in which she

claimed loss of self-employment income due to the floods. In support of this claim, AUGUSTUS

provided LWC with a contract for purported catering services as proof of prior employment.

However, there are no records indicating that AUGUSTUS was employed in 2016, such as wage

records or business entities registered in her name.

       23.      Of the suspicious claims, approximately nineteen (19) DUA applications requested

payment by debit card and listed AUGUSTUS’ mailing address. Contracts nearly identical to the

catering contract submitted by AUGUSTUS were also submitted across multiple applications.

       24.      Approximately nineteen (19) of the suspicious claims identified by LWC requested

payment by debit card and listed AUGUSTUS’ mailing address. These fraudulent claims were

filed using the personal identifying information (“PII”) of other individuals, and often included

contracts nearly identical to the catering contract submitted by AUGUSTUS across multiple

applications.




                                                 8
             Case 3:21-mj-00055-UNA         Document 1       05/10/21 Page 10 of 46




       25.      As a result of the claims, LWC issued debit cards in the names of those individuals.

The debit cards were mailed from U.S. Bank, located in Minnesota, to AUGUSTUS’ residential

address. Records obtained from U.S. Bank indicated that the debit cards had been used at ATMs

in or around the Baton Rouge area to withdraw the DUA funds as cash.

       26.      Following the passage of the CARES Act, DOL and other state unemployment

agencies employed the same fraud controls to identify fraudulent claims for PUA.

       27.      In or around February 2021, law enforcement received notification from DOL

regarding PUA claims filed with multiple state unemployment agencies from the same Internet

Protocol (“IP”) address originating in the Middle District of Louisiana. Records obtained from

DOL reflected that IP address 174.64.4.237 (the “Target IP Address”) was used to file over 30

fraudulent claims for PUA in multiple states, including Louisiana, Georgia, Arizona, California,

Washington, Nevada, Hawaii, and Nebraska.

       28.      Law enforcement sought and obtained records from Cox, the internet service

provider (“ISP”) that leased the Target IP Address. Cox records reflected that at various dates and

times from on or about March 2020 through at least October 2020, the Target IP Address was

assigned to the following customer:

                Subscriber Name:      Angela Bellello
                Account Address:      SUBJECT PREMISES




                                                 9
             Case 3:21-mj-00055-UNA         Document 1      05/10/21 Page 11 of 46




       29.      Agents contacted Bellello, a resident of Oscar, Louisiana. Bellello stated that she

had never resided at the SUBJECT PREMISES, nor had she ever established an account with

Cox.

       30.      Agents obtained records from Gulf Coast Housing Partnership (“GCHP”), the

company responsible for the management of the SUBJECT PREMISES. According to these

records, law enforcement determined that beginning on February 1, 2020, the SUBJECT

PREMISES was leased to AUGUSTUS and her daughter, Bruin Augustus.

       31.      Agents obtained a copy of AUGUSTUS’ Louisiana State Identification Card, on

which the address listed is that of the SUBJECT PREMISES.

       32.      Records obtained from LWC indicated that on March 31, 2020, AUGUSTUS

submitted a claim for PUA via LWC’s online portal. In her application, AUGUSTUS claimed loss

of self-employment income due to the pandemic. The address used on AUGUSTUS’ application

was that of the SUBJECT PREMISES. The account was accessed from the Target IP address,

registered to the SUBJECT PREMISES.

       33.      Records obtained from AZ-DES indicated that on July 10, 2020, AUGUSTUS

submitted a claim for PUA benefits using the Target IP address. In the application, AUGUSTUS

claimed loss of self-employment income due to the pandemic. The address used on AUGUSTUS’

application was that of the SUBJECT PREMISES.

       34.      Records obtained from TN-DOL indicated that on July 10, 2020, AUGUSTUS

submitted a claim for PUA benefits using the Target IP address. In the application, AUGUSTUS


                                                10
             Case 3:21-mj-00055-UNA        Document 1       05/10/21 Page 12 of 46




claimed loss of self-employment income due to the pandemic.             The address used on this

application was again that of the SUBJECT PREMISES.

       35.      Finally, on July 13, 2020, AUGUSTUS filed an online claim for PUA with the GA-

DOL from the Target IP address. As with the other claims reviewed, the claim submitted to GA-

DOL matched AUGUSTUS’ date of birth and social security number, and listed a mailing address

at the SUBJECT PREMISES. In this application, AUGUSTUS falsely certified that she had not

applied for or received unemployment compensation under any other state or federal program.

filed a claim for PUA benefits in any other state or federal program.

       36.      All of the aforementioned applications requested that PUA funds be distributed via

direct deposit to a bank account ending in x9527 at BR Telco.

       37.      Agents obtained records for BR Telco, including monthly account statements and

the signature card. The SUBJECT PREMISES was listed as her address in the bank records.

AUGUSTUS listed her employment as “Shawnda Augustus.” AUGUSTUS was listed as the sole

signer on the account.

       38.      A review of the monthly account statements showed multiple, regular deposits from

various state agencies, including LWC, AZ-DES, GA-DOL, and TN-DOL, beginning in April

2020 and continuing through November 2020.

       39.      For example, from July 15, 2020, until November 12, 2020, GA-DOL transmitted

approximately 48 payments totaling $13,248.00 to BR Telco account x9527. From July 15, 2020




                                                11
             Case 3:21-mj-00055-UNA          Document 1       05/10/21 Page 13 of 46




to August 19, 2020, the TN-DOL transmitted multiple payments totaling approximately $15,552.

Similar deposits can be found from LWC and AZ-DES.

       40.      DOL obtained copies of all PUA applications submitted from the Target IP address.

As a result, DOL identified at least twenty-three (23) separate PUA claims filed in the states of

Arizona, California, Georgia, Hawaii, Nebraska, Tennessee, Nevada, Washington and Louisiana.

Of these applications, at least 15 used the personal identifying information (“PII”), including

names, social security numbers, and dates of birth, of other individuals. Eight (8) of the claims

provided a mailing address at the SUBJECT PREMISES.

       41.      As of the last records check, AUGUSTUS listed the SUBJECT PREMISES on

her most recent claim for PUA which was submitted to LWC in January 2021.

       42.      In total, DOL estimates that to date, the actual loss attributable to these fraudulent

submissions is approximately $123,000. The investigation is ongoing, but agents continue to

receive information that the actual loss is much more.

VI.    PROBABLE CAUSE TO SEARCH THE SUBJECT PREMISES

       43.      In addition to the above, agents learned additional facts providing probable cause

to search the SUBJECT PREMISES for evidence, fruits, or instrumentalities of the TARGET

OFFENSES.

       44.      Agents have cause to believe AUGUSTUS is still residing at the SUBJECT

PREMISES. On February 4, 2021, FBI Agents served AUGUSTUS with a Target Letter at the




                                                 12
             Case 3:21-mj-00055-UNA       Document 1     05/10/21 Page 14 of 46




SUBJECT PREMISES. The letter was left on the door of the SUBJECT PREMISES after

numerous attempts to contact AUGUSTUS. No response was received.




       45.      On March 30, 2021, agents interviewed Individual A regarding his/her knowledge

of AUGUSTUS’ PUA claims. Individual A confirmed that AUGUSTUS resides at the SUBJECT

PREMISES.       According to Individual A, after the target letter was left at her residence,

AUGUSTUS contacted Individual A and asked “why you told those people my address?”

       46.      Individual A further stated that he/she was familiar with the SUBJECT

PREMISES, having last been there the week prior. Individual A said that AUGUSTUS maintains

fraudulent records used in the submission of PUA claims, such as fake invoices and employment

documents, at the SUBJECT PREMISES. Specifically, Individual A said that AUGUSTUS

keeps the documents in boxes “scattered” around the apartment.




                                              13
             Case 3:21-mj-00055-UNA        Document 1     05/10/21 Page 15 of 46




       47.      Individual A said that when his/her DUA claim was initially denied following the

floods of 2016, AUGUSTUS provided him/her with a copy of the catering contract and other

documentation to submit as proof of employment with his/her appeal.       Individual A said that

during the recent investigation into his/her own PUA claim, AUGUSTUS again offered to provide

fraudulent records, which Individual A declined.

       48.      Individual A also stated that AUGUSTUS and her daughter, Bruin Augustus, used

the PUA funds, including those issued by debit cards, to purchase goods online. Individual A said

that he/she had personally seen purchases made by AUGUSTUS and her daughter, Bruin

Augustus, at the SUBJECT PREMISES.

       49.      Records obtained from GCHP corroborated Individual A’s statements. According

to correspondence provided by GCHP, on August 7, 2020, AUGUSTUS was issued a notice for

violating her lease agreement for dumping large amounts of trash, including empty shipping boxes,

outside of the trash chute maintained by the apartment complex. The following pictures, among

others, were provided:




                                               14
Case 3:21-mj-00055-UNA   Document 1   05/10/21 Page 16 of 46




                            15
             Case 3:21-mj-00055-UNA         Document 1      05/10/21 Page 17 of 46




       50.      Individual A’s statements were further corroborated by bank records, which

showed multiple purchases from retail stores (Walmart), online stores (such as Amazon, Ebay,

AliExpress); department stores (Dillards, Macy’s); shoe stores (Fila, Nike, Ugg); and luxury stores

(Luis Vuitton, Gucci).

       51.      Finally, Individual A stated that AUGUSTUS uses multiple electronic devices to

execute the scheme, including computers at her residence as well as other locations, and different

phone numbers and/or prepaid phones.

       52.      Additional electronic evidence obtained to date support these claims. Specifically,

records of online banking sessions obtained from BR Telco indicated that AUGUSTUS’ account

was accessed using a computer, often from the Target IP address, or through a mobile app, which

was accessed on both Apple and Android cellular telephones and devices.

       53.      Finally, AUGUSTUS created email addresses associated with her fraudulent

claims. Records obtained from those ISPs indicated that several of those email addresses had been

previously accessed using the Target IP address.

VII.   TECHNICAL TERMS

       54.      Based on my training and experience, I use the following technical terms to convey

the following meanings:

             a. IP Address: The Internet Protocol address (or simply “IP address”) is a unique

                numeric address used by computers on the Internet. An IP address looks like a

                series of four numbers, each in the range 0-255, separated by periods (e.g.,


                                                16
              Case 3:21-mj-00055-UNA         Document 1       05/10/21 Page 18 of 46




                 121.56.97.178). Every computer attached to the Internet must be assigned an IP

                 address so that Internet traffic sent from and directed to that computer may be

                 directed properly from its source to its destination. Most Internet service providers

                 control a range of IP addresses. Some computers have static—that is, long-term—

                 IP addresses, while other computers have dynamic—that is, frequently changed—

                 IP addresses.

              b. Internet: The Internet is a global network of computers and other electronic

                 devices that communicate with each other. Due to the structure of the Internet,

                 connections between devices on the Internet often cross state and international

                 borders, even when the devices communicating with each other are in the same

                 state.

              c. Storage medium: A storage medium is any physical object upon which computer

                 data can be recorded. Examples include hard disks, RAM, floppy disks, flash

                 memory, CD-ROMs, and other magnetic or optical media.

VIII.            COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS


        55.      As described above and in Attachment B, this application seeks permission to

search for records that might be found on the SUBJECT PREMISES, in whatever form they are

found. One form in which the records might be found is data stored on a computer’s hard drive or

other storage media. Thus, the warrant applied for would authorize the seizure of electronic




                                                  17
             Case 3:21-mj-00055-UNA          Document 1       05/10/21 Page 19 of 46




storage media or, potentially, the copying of electronically stored information, all under Rule

41(e)(2)(B).


       56.      Probable cause. I submit that if a computer or storage medium is found on the

SUBJECT PREMISES, there is probable cause to believe those records will be stored on that

computer or storage medium, for at least the following reasons:

             a. Based on my knowledge, training, and experience, I know that computer files or

                remnants of such files can be recovered months or even years after they have been

                downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic

                files downloaded to a storage medium can be stored for years at little or no cost.

                Even when files have been deleted, they can be recovered months or years later

                using forensic tools. This is so because when a person “deletes” a file on a

                computer, the data contained in the file does not actually disappear; rather, that data

                remains on the storage medium until it is overwritten by new data.

             b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

                slack space—that is, in space on the storage medium that is not currently being used

                by an active file—for long periods of time before they are overwritten. In addition,

                a computer’s operating system may also keep a record of deleted data in a “swap”

                or “recovery” file.




                                                  18
             Case 3:21-mj-00055-UNA          Document 1       05/10/21 Page 20 of 46




             c. Wholly apart from user-generated files, computer storage media—in particular,

                computers’ internal hard drives—contain electronic evidence of how a computer

                has been used, what it has been used for, and who has used it. To give a few

                examples, this forensic evidence can take the form of operating system

                configurations, artifacts from operating system or application operation, file system

                data structures, and virtual memory “swap” or paging files. Computer users

                typically do not erase or delete this evidence, because special software is typically

                required for that task. However, it is technically possible to delete this information.

             d. Similarly, files that have been viewed via the Internet are sometimes

                automatically downloaded into a temporary Internet directory or “cache.”

       57.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how computers

were used, the purpose of their use, who used them, and when. There is probable cause to believe

that this forensic electronic evidence will be on any storage medium in the SUBJECT

PREMISES because:


             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file). Virtual




                                                  19
Case 3:21-mj-00055-UNA          Document 1       05/10/21 Page 21 of 46




   memory paging systems can leave traces of information on the storage medium that

   show what tasks and processes were recently active.          Web browsers, e-mail

   programs, and chat programs store configuration information on the storage

   medium that can reveal information such as online nicknames and passwords.

   Operating systems can record additional information, such as the attachment of

   peripherals, the attachment of USB flash storage devices or other external storage

   media, and the times the computer was in use. Computer file systems can record

   information about the dates files were created and the sequence in which they were

   created, although this information can later be falsified.

b. As explained herein, information stored within a computer and other electronic

   storage media may provide crucial evidence of the “who, what, why, when, where,

   and how” of the criminal conduct under investigation, thus enabling the United

   States to establish and prove each element or alternatively, to exclude the innocent

   from further suspicion. In my training and experience, information stored within a

   computer or storage media (e.g., registry information, communications, images and

   movies, transactional information, records of session times and durations, internet

   history, and anti-virus, spyware, and malware detection programs) can indicate who

   has used or controlled the computer or storage media. This “user attribution”

   evidence is analogous to the search for “indicia of occupancy” while executing a

   search warrant at a residence. The existence or absence of anti-virus, spyware, and


                                    20
Case 3:21-mj-00055-UNA          Document 1       05/10/21 Page 22 of 46




   malware detection programs may indicate whether the computer was remotely

   accessed, thus inculpating or exculpating the computer owner. Further, computer

   and storage media activity can indicate how and when the computer or storage

   media was accessed or used. For example, as described herein, computers typically

   contain information that log: computer user account session times and durations,

   computer activity associated with user accounts, electronic storage media that

   connected with the computer, and the IP addresses through which the computer

   accessed networks and the internet. Such information allows investigators to

   understand the chronological context of computer or electronic storage media

   access, use, and events relating to the crime under investigation. Additionally,

   some information stored within a computer or electronic storage media may provide

   crucial evidence relating to the physical location of other evidence and the suspect.

   For example, images stored on a computer may both show a particular location and

   have geolocation information incorporated into its file data. Such file data typically

   also contains information indicating when the file or image was created. The

   existence of such image files, along with external device connection logs, may also

   indicate the presence of additional electronic storage media (e.g., a digital camera

   or cellular phone with an incorporated camera). The geographic and timeline

   information described herein may either inculpate or exculpate the computer user.

   Last, information stored within a computer may provide relevant insight into the


                                    21
Case 3:21-mj-00055-UNA          Document 1      05/10/21 Page 23 of 46




   computer user’s state of mind as it relates to the offense under investigation. For

   example, information within the computer may indicate the owner’s motive and

   intent to commit a crime (e.g., internet searches indicating criminal planning), or

   consciousness of guilt (e.g., running a “wiping” program to destroy evidence on the

   computer or password protecting/encrypting such evidence in an effort to conceal

   it from law enforcement).

c. A person with appropriate familiarity with how a computer works can, after

   examining this forensic evidence in its proper context, draw conclusions about how

   computers were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or other

   forms of forensic evidence on a storage medium that are necessary to draw an

   accurate conclusion is a dynamic process. While it is possible to specify in advance

   the records to be sought, computer evidence is not always data that can be merely

   reviewed by a review team and passed along to investigators. Whether data stored

   on a computer is evidence may depend on other information stored on the computer

   and the application of knowledge about how a computer behaves. Therefore,

   contextual information necessary to understand other evidence also falls within the

   scope of the warrant.

e. Further, in finding evidence of how a computer was used, the purpose of its use,

   who used it, and when, sometimes it is necessary to establish that a particular thing


                                    22
             Case 3:21-mj-00055-UNA            Document 1       05/10/21 Page 24 of 46




                  is not present on a storage medium. For example, the presence or absence of

                  counter-forensic programs or anti-virus programs (and associated data) may be

                  relevant to establishing the user’s intent.

             f.   I know that when an individual uses a computer to obtain unauthorized access to

                  victims’ personal identifying information (PII), or when an individual uses a

                  computer to submit fraudulent electronic claims, such as in this case,         the

                  individual’s computer will generally serve both as an instrumentality for

                  committing the crime, and also as a storage medium for evidence of the crime. The

                  computer is an instrumentality of the crime because it is used as a means of

                  committing the criminal offense. The computer is also likely to be a storage

                  medium for evidence of crime. From my training and experience, I believe that a

                  computer used to commit a crime of this type may contain: data that is evidence of

                  how the computer was used; data that was sent or received; notes as to how the

                  criminal conduct was achieved; records of Internet discussions about the crime; and

                  other records that indicate the nature of the offense.

       58.        Necessity of seizing or copying entire computers or storage media. In most cases,

a thorough search of a premises for information that might be stored on storage media often

requires the seizure of the physical storage media and later off-site review consistent with the

warrant. In lieu of removing storage media from the premises, it is sometimes possible to make an

image copy of storage media. Generally speaking, imaging is the taking of a complete electronic


                                                    23
           Case 3:21-mj-00055-UNA           Document 1        05/10/21 Page 25 of 46




picture of the computer’s data, including all hidden sectors and deleted files. Either seizure or

imaging is often necessary to ensure the accuracy and completeness of data recorded on the storage

media, and to prevent the loss of the data either from accidental or intentional destruction. This is

true because of the following:


           a. The time required for an examination. As noted above, not all evidence takes the

               form of documents and files that can be easily viewed on site. Analyzing evidence

               of how a computer has been used, what it has been used for, and who has used it

               requires considerable time, and taking that much time on premises could be

               unreasonable. As explained above, because the warrant calls for forensic electronic

               evidence, it is exceedingly likely that it will be necessary to thoroughly examine

               storage media to obtain evidence. Storage media can store a large volume of

               information. Reviewing that information for things described in the warrant can

               take weeks or months, depending on the volume of data stored, and would be

               impractical and invasive to attempt on-site.

           b. Technical requirements. Computers can be configured in several different ways,

               featuring a variety of different operating systems, application software, and

               configurations. Therefore, searching them sometimes requires tools or knowledge

               that might not be present on the search site. The vast array of computer hardware

               and software available makes it difficult to know before a search what tools or




                                                 24
             Case 3:21-mj-00055-UNA            Document 1     05/10/21 Page 26 of 46




                 knowledge will be required to analyze the system and its data on the Premises.

                 However, taking the storage media off-site and reviewing it in a controlled

                 environment will allow its examination with the proper tools and knowledge.

             c. Variety of forms of electronic media. Records sought under this warrant could be

                 stored in a variety of storage media formats that may require off-site reviewing with

                 specialized forensic tools.

       59.       Nature of examination.        Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.

       60.       Because multiple people share the SUBJECT PREMISES as a residence, it is

possible that the SUBJECT PREMISES will contain storage media that are predominantly used,

and perhaps owned, by persons who are not suspected of a crime. If it is nonetheless determined

that that it is possible that the things described in this warrant could be found on any of those

computers or storage media, the warrant applied for would permit the seizure and review of those

items as well.




                                                  25
             Case 3:21-mj-00055-UNA          Document 1        05/10/21 Page 27 of 46




IX.    CONCLUSION

       61.      Affiant believes that it is customary for individuals who commit mail fraud, wire

fraud or other fraud against the United States Government or government programs to maintain

evidence at locations within their control, such as the SUBJECT PREMISES.

       62.      I submit that this affidavit supports probable cause for a warrant to search the

SUBJECT PREMISES, together with all electronic devices found therein, for evidence,

instrumentalities, and/or fruits of these crimes further described in Attachment B.

       63.      In consideration of the foregoing, I respectfully request that this Court issue a

search warrant for the SUBJECT PREMISES, authorizing the search of this location, as

described more fully in Attachment A and the seizure of items described in Attachment B.

X.     REQUEST FOR SEALING

       64.      It is respectfully requested that this Court issue an order sealing, until further order

of the Court, all papers submitted in support of this application, including the application and

search warrant. I believe that sealing this document is necessary because the items and information

to be seized are relevant to an ongoing investigation into the criminal organizations as not all of

the targets of this investigation will be searched at this time. Based upon my training and

experience, I have learned that online criminals actively search for criminal affidavits and search

warrants via the Internet, and disseminate them to other online criminals as they deem appropriate,

i.e., post them publicly online through the carding forums. Premature disclosure of the contents




                                                  26
            Case 3:21-mj-00055-UNA             Document 1     05/10/21 Page 28 of 46




of this affidavit and related documents may have a significant and negative impact on the

continuing investigation and may severely jeopardize its effectiveness.




                                                       Respectfully submitted,



                                                            ony Coliston
                                                       Anthony
                                                       Special Agent
                                                       Office of the Inspector General
                                                       U.S. Department of Labor

   $IILGDYLWVXEPLWWHGE\HPDLOSGIDQGDWWHVWHGWRPHDVWUXHDQGDFFXUDWHE\WHOHSKRQH
   FRQVLVWHQWZLWK)HGHUDO5XOHVRI&ULPLQDO3URFHGXUHDQG G  RQBBBBBBBBBBBBB
                                                                             May 10, 2021



         ibed
            edd and
   Subscribed   anndd sworn
                      sw
                       woorn
                          r too before
                                beefo
                                   forree me
                                          me
   on Mayy 
            , 2021:
             , 200211:


   UNITED
           
   _________________________________________
        ___ _____
        _____
           STATES
        ED ST
           STAT
               ________
              ATES
                ES M
                     ___________
                              ____
                              ____
                     MAGISTRATE
                       AGISTR
                       AG  ISST
                              TR
                                 ____
                               RAT
                                  _____
                                  A E JUDGE




                                                  27
           Case 3:21-mj-00055-UNA            Document 1       05/10/21 Page 29 of 46




                                        ATTACHMENT A

                                      Property to be searched


       The property to be searched is 1120 Spanish Town Road, Apartment 209, Baton Rouge,

Louisiana, 70802 (“SUBJECT PREMISES”), also known as The Elysian Apartments, as well

as any electronic devices or storage mediums found therein. The SUBJECT PREMISES is

further described as follows:

       The SUBJECT PREMISES is a four (4) story multi-tenant building, with multi-color

finish in Green, Grey, and White. There are no gates surrounding the complex and nine steps are

affix to the front entrance. The front entrance is used to enter the building. Upon entering the

building, the elevator is located on the southwest side. Apartment 209 is located on the second

floor immediately to the East of the elevator entrance. The apartment has the number “209”

affixed to the upper right side of the “brown” door that is the entrance to the unit.

       The search of the SUBJECT PREMISES shall include all rooms, extend into desks,

cabinets, safes, briefcases, purses, trash receptacles, electronic storage devices and other storage

locations with the SUBJECT PREMISES, such as any sheds or storage structures located on the

property of the SUBJECT PREMISES, in which items in attached Attachment B may be found.

        The following are photographs of the SUBJECT PREMISES:
Case 3:21-mj-00055-UNA   Document 1   05/10/21 Page 30 of 46




                            2
            Case 3:21-mj-00055-UNA          Document 1       05/10/21 Page 31 of 46




                                       ATTACHMENT B

                                       Property to be seized


       1.      All records relating to violations of Title 18, United States Code, Sections 1343

(Wire Fraud); Title 18, United States Code, Section 641 (Theft of Government Funds); Title 18,

United States Code, Section 1040 (Disaster Fraud); Title 18, United States Code, Section 1029

(Identity Theft); and Title 18, United States Code, Section 1028A (Aggravated Identity Theft)

(collectively, the “TARGET OFFENSES”), those violations involving AUGUSTUS and

occurring after March 13, 2020, including:

            a. Any and all records, including but not limited to, driver’s licenses, ID cards,

               military identification cards, student identification cards, Visas, Social Security

               Cards, Birth Certificates and any other documents (or counterfeit(s) thereof)

               relating to the possession or use of means of identification of others;

            b. Documents, records, or correspondence that may be related to bank accounts, credit

               card or debit card accounts, used in or obtained through the commission of the

               TARGET OFFENSES;

            c. Any debit cards, credit cards, checks, cash, or other proceeds or fruits of the

               TARGET OFFENSES;

            d. Any documents or records reflecting personally identifiable information, including

               names, social security numbers, dates of birth, driver’s license numbers, credit card

               numbers, and bank account information (“PII”), how or where PII was used, or
Case 3:21-mj-00055-UNA          Document 1      05/10/21 Page 32 of 46




   where PII was acquired, and all items or documents that when used alone or in

   combination with another, can establish an identity;

e. Any and all records, receipts, items, and documents reflecting the use of the United

   States Mails and private mailing facilities, such as Federal Express (“FedEx”) and

   United Parcel Service (“UPS”), to further the violation of the above-reference

   criminal statutes;

f. Any and all records, receipts, items, and documents reflecting the use of the United

   States Mails and private mailing facilities, such as FedEx and United Parcel Service

   UPS, for the purpose of receiving unauthorized access devices or merchandise

   obtained from the use of unauthorized access devices;

g. Any and all payment devices, and/or account numbers, which evidence the

   possession of counterfeit or unauthorized access devices;

h. Any and all indicia of occupancy of the SUBJECT PREMISES described in

   Attachment A to be searched, any and all cellular telephones, caller identification

   terminals, and their stored information, and any opened and unopened merchandise

   believed to be fraudulently purchased from retail merchants;

i. Books, records, receipts, notes, ledgers, notebooks, folders, ledgers, diaries, bank

   records, money orders, currency, wage statements, computer files, job applications,

   calendars, correspondence to and from the Louisiana Workforce Solutions

   (“LWC”), Georgia Department of Labor (“GA-DOL”), Arizona Department of

   Economic Security (“AZ-DES”), Tennessee Department of Labor (“TN-DOL”),

   and any similar agency in any state of the United States;
                                    2
Case 3:21-mj-00055-UNA          Document 1      05/10/21 Page 33 of 46




j. Telephone and address books, computer records or papers which reflect the names,

   addresses and telephone numbers of individual associated with any and all claims

   and payments for unemployment insurance benefits, including the names and

   identities of co- conspirators and victims of any such scheme and other identity

   theft schemes;

k. The search shall also authorize officers to search the persons and items attached to

   them (such as purses, backpacks, etc.) encountered at the search location, whether

   they are located indoors, outdoors or in an automobile found within the location

   and/or the curtilage of the location. The search shall include any and all vehicles

   at the location and/or within the curtilage of the location that belong to the

   individuals found within the property to be searched.

l. Any computers, smart phones, or any other electronic media that were or may have

   been used as a means to commit the offenses described in the warrant, including

   usage of the computer to make Unemployment Assistance certifications via the

   internet;

m. Electronic devices, including computers, cell phones, and storage mediums, related

   to the preparation, presentation, or transmission of unemployment applications

   and/or the possession or use of PII;

n. Records and information relating to communications with Internet Protocol address

   174.64.4.237;

o. Computers or storage media used as a means to commit the violations described

   above, including the TARGET OFFENSES.
                                3
Case 3:21-mj-00055-UNA         Document 1       05/10/21 Page 34 of 46




p. For any computer or storage medium whose seizure is otherwise authorized by this

   warrant, and any computer or storage medium that contains or in which is stored

   records or information that is otherwise called for by this warrant (hereinafter,

   “COMPUTER”):

       i. evidence of who used, owned, or controlled the COMPUTER at the time

          the things described in this warrant were created, edited, or deleted, such as

          logs, registry entries, configuration files, saved usernames and passwords,

          documents, browsing history, user profiles, email, email contacts, “chat,”

          instant messaging logs, photographs, and correspondence;

       ii. evidence of software that would allow others to control the COMPUTER,

          such as viruses, Trojan horses, and other forms of malicious software, as

          well as evidence of the presence or absence of security software designed

          to detect malicious software;

      iii. evidence of the lack of such malicious software;

      iv. evidence indicating how and when the computer was accessed or used to

          determine the chronological context of computer access, use, and events

          relating to crime under investigation and to the computer user;

       v. evidence indicating the computer user’s state of mind as it relates to the

          crime under investigation;

      vi. evidence of the attachment to the COMPUTER of other storage devices or

          similar containers for electronic evidence;


                                    4
Case 3:21-mj-00055-UNA            Document 1   05/10/21 Page 35 of 46




     vii. evidence of counter-forensic programs (and associated data) that are

          designed to eliminate data from the COMPUTER;

     viii. evidence of the times the COMPUTER was used;

      ix. passwords, encryption keys, and other access devices that may be necessary

          to access the COMPUTER;

       x. documentation and manuals that may be necessary to access the

          COMPUTER or to conduct a forensic examination of the COMPUTER;

      xi. records of or information about Internet Protocol addresses used by the

          COMPUTER;

     xii. records of or information about the COMPUTER’s Internet activity,

          including firewall logs, caches, browser history and cookies, “bookmarked”

          or “favorite” web pages, search terms that the user entered into any Internet

          search engine, and records of user-typed web addresses;

     xiii. contextual information necessary to understand the evidence described in

          this attachment.

q. Records and things evidencing the use of the Internet to communicate with

   any state agency, including;

       i. Routers, modems, and network equipment used to connect computers

          to the Internet;

      ii. Records of Internet Protocol addresses used;

      iii. Records of Internet activity, including firewall logs, caches, browser

          history and cookies, “bookmarked” or “favorite” web pages, search
                                  5
           Case 3:21-mj-00055-UNA           Document 1       05/10/21 Page 36 of 46




                       terms that the user entered into any Internet search engine, and records

                       of user-type web addresses.

       As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.

       This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and technical

experts. Pursuant to this warrant, DOL-OIG may deliver a complete copy of the seized or copied

electronic data to the custody and control of attorneys for the government and their support staff

for their independent review.
                                                 6
                             Case 3:21-mj-00055-UNA                      Document 1      05/10/21 Page 37 of 46

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV                u Original                 u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                          for the
                                                             Middle District
                                                          __________ DistrictofofLouisiana
                                                                                  __________

                  In the Matter of the Search of                             )
             (Briefly describe the property to be searched                   )
              or identify the person by name and address)                    )      Case No. 21-MJ-55
      THE ELYSIAN APARTMENTS, 1120 SPANISH                                   )
    TOWN ROAD, APT. 209, BATON ROUGE, LA 70802                               )
                                                                             )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                         Middle   District of            Louisiana
(identify the person or describe the property to be searched and give its location):
  SEE ATTACHMENT "A"

  This Court possesses the authority to issue this warrant under 18 U.S.C. Sections 2703(c)(1)(A) and 2711(3)(A)(i) and Federal
  Rule of Criminal Procedure 41.


        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  SEE ATTACHMENT "B"




          YOU ARE COMMANDED to execute this warrant on or before     May 21, 2021,               (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Scott D. Johnson                    .
                                                                                                   (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific
                                                                                       cific d
                                                                                             da
                                                                                             date
                                                                                               atee ooff                                  .


Date and time issued:            May 10, 2021, at 10:02 a.m.                                             Judge’s
                                                                                                           JJu
                                                                                                             uddge’s
                                                                                                               dgg ’ ssi
                                                                                                                      signature
                                                                                                                       ign
                                                                                                                       iggnnat
                                                                                                                           na urre

City and state: Baton Rouge, Louisiana                                                    Scott
                                                                                             tt D.. Johnson,
                                                                                                    Jo
                                                                                                     ohn
                                                                                                       nso
                                                                                                         s n,
                                                                                                           n, U.S.
                                                                                                              U..S.
                                                                                                              U  S. Magistrate
                                                                                                                    M gis
                                                                                                                    Ma isttrra
                                                                                                                             atte Judge
                                                                                                                                  Ju
                                                                                                         Printed
                                                                                                         Pr
                                                                                                         P riin
                                                                                                              ntedd name
                                                                                                                    name
                                                                                                                      m and
                                                                                                                         nd
                                                                                                                          d ttitle
                                                                                                                              i lee
                                                                                                                              it
                             Case 3:21-mj-00055-UNA                       Document 1      05/10/21 Page 38 of 46
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-MJ- 55
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
           Case 3:21-mj-00055-UNA            Document 1       05/10/21 Page 39 of 46




                                        ATTACHMENT A

                                      Property to be searched


       The property to be searched is 1120 Spanish Town Road, Apartment 209, Baton Rouge,

Louisiana, 70802 (“SUBJECT PREMISES”), also known as The Elysian Apartments, as well

as any electronic devices or storage mediums found therein. The SUBJECT PREMISES is

further described as follows:

       The SUBJECT PREMISES is a four (4) story multi-tenant building, with multi-color

finish in Green, Grey, and White. There are no gates surrounding the complex and nine steps are

affix to the front entrance. The front entrance is used to enter the building. Upon entering the

building, the elevator is located on the southwest side. Apartment 209 is located on the second

floor immediately to the East of the elevator entrance. The apartment has the number “209”

affixed to the upper right side of the “brown” door that is the entrance to the unit.

       The search of the SUBJECT PREMISES shall include all rooms, extend into desks,

cabinets, safes, briefcases, purses, trash receptacles, electronic storage devices and other storage

locations with the SUBJECT PREMISES, such as any sheds or storage structures located on the

property of the SUBJECT PREMISES, in which items in attached Attachment B may be found.

        The following are photographs of the SUBJECT PREMISES:
Case 3:21-mj-00055-UNA   Document 1   05/10/21 Page 40 of 46




                            2
            Case 3:21-mj-00055-UNA          Document 1       05/10/21 Page 41 of 46




                                       ATTACHMENT B

                                       Property to be seized


       1.      All records relating to violations of Title 18, United States Code, Sections 1343

(Wire Fraud); Title 18, United States Code, Section 641 (Theft of Government Funds); Title 18,

United States Code, Section 1040 (Disaster Fraud); Title 18, United States Code, Section 1029

(Identity Theft); and Title 18, United States Code, Section 1028A (Aggravated Identity Theft)

(collectively, the “TARGET OFFENSES”), those violations involving AUGUSTUS and

occurring after March 13, 2020, including:

            a. Any and all records, including but not limited to, driver’s licenses, ID cards,

               military identification cards, student identification cards, Visas, Social Security

               Cards, Birth Certificates and any other documents (or counterfeit(s) thereof)

               relating to the possession or use of means of identification of others;

            b. Documents, records, or correspondence that may be related to bank accounts, credit

               card or debit card accounts, used in or obtained through the commission of the

               TARGET OFFENSES;

            c. Any debit cards, credit cards, checks, cash, or other proceeds or fruits of the

               TARGET OFFENSES;

            d. Any documents or records reflecting personally identifiable information, including

               names, social security numbers, dates of birth, driver’s license numbers, credit card

               numbers, and bank account information (“PII”), how or where PII was used, or
Case 3:21-mj-00055-UNA          Document 1      05/10/21 Page 42 of 46




   where PII was acquired, and all items or documents that when used alone or in

   combination with another, can establish an identity;

e. Any and all records, receipts, items, and documents reflecting the use of the United

   States Mails and private mailing facilities, such as Federal Express (“FedEx”) and

   United Parcel Service (“UPS”), to further the violation of the above-reference

   criminal statutes;

f. Any and all records, receipts, items, and documents reflecting the use of the United

   States Mails and private mailing facilities, such as FedEx and United Parcel Service

   UPS, for the purpose of receiving unauthorized access devices or merchandise

   obtained from the use of unauthorized access devices;

g. Any and all payment devices, and/or account numbers, which evidence the

   possession of counterfeit or unauthorized access devices;

h. Any and all indicia of occupancy of the SUBJECT PREMISES described in

   Attachment A to be searched, any and all cellular telephones, caller identification

   terminals, and their stored information, and any opened and unopened merchandise

   believed to be fraudulently purchased from retail merchants;

i. Books, records, receipts, notes, ledgers, notebooks, folders, ledgers, diaries, bank

   records, money orders, currency, wage statements, computer files, job applications,

   calendars, correspondence to and from the Louisiana Workforce Solutions

   (“LWC”), Georgia Department of Labor (“GA-DOL”), Arizona Department of

   Economic Security (“AZ-DES”), Tennessee Department of Labor (“TN-DOL”),

   and any similar agency in any state of the United States;
                                    2
Case 3:21-mj-00055-UNA          Document 1      05/10/21 Page 43 of 46




j. Telephone and address books, computer records or papers which reflect the names,

   addresses and telephone numbers of individual associated with any and all claims

   and payments for unemployment insurance benefits, including the names and

   identities of co- conspirators and victims of any such scheme and other identity

   theft schemes;

k. The search shall also authorize officers to search the persons and items attached to

   them (such as purses, backpacks, etc.) encountered at the search location, whether

   they are located indoors, outdoors or in an automobile found within the location

   and/or the curtilage of the location. The search shall include any and all vehicles

   at the location and/or within the curtilage of the location that belong to the

   individuals found within the property to be searched.

l. Any computers, smart phones, or any other electronic media that were or may have

   been used as a means to commit the offenses described in the warrant, including

   usage of the computer to make Unemployment Assistance certifications via the

   internet;

m. Electronic devices, including computers, cell phones, and storage mediums, related

   to the preparation, presentation, or transmission of unemployment applications

   and/or the possession or use of PII;

n. Records and information relating to communications with Internet Protocol address

   174.64.4.237;

o. Computers or storage media used as a means to commit the violations described

   above, including the TARGET OFFENSES.
                                3
Case 3:21-mj-00055-UNA         Document 1       05/10/21 Page 44 of 46




p. For any computer or storage medium whose seizure is otherwise authorized by this

   warrant, and any computer or storage medium that contains or in which is stored

   records or information that is otherwise called for by this warrant (hereinafter,

   “COMPUTER”):

       i. evidence of who used, owned, or controlled the COMPUTER at the time

          the things described in this warrant were created, edited, or deleted, such as

          logs, registry entries, configuration files, saved usernames and passwords,

          documents, browsing history, user profiles, email, email contacts, “chat,”

          instant messaging logs, photographs, and correspondence;

       ii. evidence of software that would allow others to control the COMPUTER,

          such as viruses, Trojan horses, and other forms of malicious software, as

          well as evidence of the presence or absence of security software designed

          to detect malicious software;

      iii. evidence of the lack of such malicious software;

      iv. evidence indicating how and when the computer was accessed or used to

          determine the chronological context of computer access, use, and events

          relating to crime under investigation and to the computer user;

       v. evidence indicating the computer user’s state of mind as it relates to the

          crime under investigation;

      vi. evidence of the attachment to the COMPUTER of other storage devices or

          similar containers for electronic evidence;


                                    4
Case 3:21-mj-00055-UNA            Document 1   05/10/21 Page 45 of 46




     vii. evidence of counter-forensic programs (and associated data) that are

          designed to eliminate data from the COMPUTER;

     viii. evidence of the times the COMPUTER was used;

      ix. passwords, encryption keys, and other access devices that may be necessary

          to access the COMPUTER;

       x. documentation and manuals that may be necessary to access the

          COMPUTER or to conduct a forensic examination of the COMPUTER;

      xi. records of or information about Internet Protocol addresses used by the

          COMPUTER;

     xii. records of or information about the COMPUTER’s Internet activity,

          including firewall logs, caches, browser history and cookies, “bookmarked”

          or “favorite” web pages, search terms that the user entered into any Internet

          search engine, and records of user-typed web addresses;

     xiii. contextual information necessary to understand the evidence described in

          this attachment.

q. Records and things evidencing the use of the Internet to communicate with

   any state agency, including;

       i. Routers, modems, and network equipment used to connect computers

          to the Internet;

      ii. Records of Internet Protocol addresses used;

      iii. Records of Internet activity, including firewall logs, caches, browser

          history and cookies, “bookmarked” or “favorite” web pages, search
                                  5
           Case 3:21-mj-00055-UNA           Document 1      05/10/21 Page 46 of 46




                       terms that the user entered into any Internet search engine, and records

                       of user-type web addresses.

       As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.

       This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and technical

experts. Pursuant to this warrant, DOL-OIG may deliver a complete copy of the seized or copied

electronic data to the custody and control of attorneys for the government and their support staff

for their independent review.
                                                 6
